DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 17/083,067, filed on October 28, 2020.  In response to Examiner’s Final Office Action of April 25, 2022, Applicant on September 26, 2022, amended claims 1, 10, 17, cancelled claim 15 and added new claim 22.  Claims 1-14 and 16-22 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 10 and 17. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-14 and 16-21. A new 35 U.S.C. § 103 rejections have been applied to newly added claim 22.

Response to Arguments
Applicant's Arguments/Remarks filed September 26, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed September 26, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant states independent claim 1 is amended to recite, in part, the following elements: 
determining, using historical service data, an expected duration of 
service for each of the nodes in the selected geographical zone, wherein determining the expected duration of service for each of the nodes includes: 
(a) categorizing each node into a first group or a second group based 
on a size of the node; 
(b) utilizing a linear regression model to determine the expected 
duration of service for each of the nodes in the first group; and 
(c) utilizing a gradient boosted trees model to determine the expected 
duration of service for each of the nodes in the second group; 

Independent claim 10 is similarly amended. 
Determining the expected duration of service for each of the nodes is thus not recited at a high level of generality, but instead in a specific, inherently computer-based manner that provides specific technical advantages. For example, linear regression models and gradient boosted trees models can be trained using historical service data to predict an expected duration of service for a node based on a given size of the node (See p. 18 of the originally filed specification). Furthermore, as explained on p. 18 of the specification, "linear regression may not sufficiently model the relationship" between node size and average time-to-clean for large nodes, but linear regression may accurately model the relationship between node size and average time-to-clean for small nodes. Thus, by utilizing different machine learning models depending on the size of the node, the system can more accurately estimate the duration of service for each node individually. Accordingly, even assuming (without admitting) claims 1 and 10 recite a judicial exception, the claim meaningfully limits that exception such that the claim is "more than a drafting effort designed to monopolize the judicial exception" (see MPEP 2106.04(d)).

	In response, Examiner respectfully disagrees. Examiner respectfully notes the general use of a machine learning techniques do not provide a meaningful limitation to transform the abstract idea into a practical application. Currently, the machine learning techniques disclosed in the claims are solely used as a tool to perform the instructions of the abstract idea and therefore does not impose any meaningful limitations on practicing the abstract idea. Examiner encourages Applicant to amend the claims to include limitations that are more in line with Applicant’s arguments regarding the disclosure on pg. 18 of the original specification. 
	Additionally, Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection").

Regarding the 35 U.S.C. 101 rejection, Applicant states independent claim 17 is amended to recite, in part, the following element: determining, based on data communicated by an electronic lock installed on a door of a dwelling, an availability of the dwelling to receive a service provided by one or more workers of a plurality of workers, wherein at least one of a plurality of nodes comprises the dwelling. Independent claim 17 is amended further to recite, in part, the following element: generating a schedule for each individual worker of the plurality of workers, wherein generating the schedule includes assigning a series of the nodes to fill an available span of time associated with the worker, based, in part, on the determined availability of the dwelling. The electronic lock is a particular machine that is integral to claim 17, because data communicated by the electronic lock may be utilized to determine when a dwelling is empty and/or otherwise available to receive a service provided by a worker. A worker may then be scheduled to service the dwelling based on the availability determined utilizing the data communicated by the electronic lock (See p. 15 of the originally filed specification). 
Accordingly, even assuming (without admitting) that claim 17 recites a judicial exception, the claim implements the judicial exception in conjunction with a particular machine (i.e., the electronic lock) that is integral to the claim (see MPEP 2106.04(d)). 
Accordingly, the pending claims integrate any alleged abstract idea into a practical application of that idea. Therefore, the claims are not directed to an abstract idea. For at least this additional reason, Applicant respectfully requests withdrawal of all rejections under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees. An example of applying a judicial exception with a particular machine is Mackay Radio & Telegraph v. Radio Corp. of America. In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. There is no similar technology, technological problem or solution here. The electronic lock is merely recited in the claim to communicate data to the system, which is consisted an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g) and therefore does not integrate the abstract idea into practical application. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Applicant’s arguments, see pg. 12-18, filed September 26, 2022, with respect to the rejection(s) of claims 1-14 and 16-21 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and/or do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: The claimed subject matter falls within the four statutory categories of patentable subject matter. 

Claims 1-9 and 21 are directed towards a method, claims 10-14, 16 and 22 are directed towards a data processing system and claims 17-20 are directed towards a system, which are among the statutory categories of invention.

Step 2A – Prong One: The claims recite an abstract idea.
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 10 recite scheduling tiered workers to perform services within a geographical zone during a span of time and claim 17 recites generating service schedules for workers within a geographical zone based on time based data and dwelling availability. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, automatically categorizing a plurality of workers of a selected geographical zone into tiers utilizing historical performance data of the plurality of workers, the tiers comprising at least a first tier and a second tier, wherein the geographical zone is selected from a plurality of geographical zones, and wherein the plurality of workers  are configured to provide services to a plurality of nodes disposed within the selected geographic zone; and determining, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone, wherein determining the expected duration of service for each of the nodes includes: (a) categorizing each node into a first group or a second group based on a size of the node; and determining an expected travel time between each of the nodes; sequentially selecting individual workers of the selected one of the zones, based on the tiers; and for each of the individual workers generating a schedule, wherein generating the schedule includes assigning a series of the nodes in the selected geographical zone to fill an available span of time associated with the worker, based on the expected durations of service for the series of nodes and travel times between each of the nodes constitutes methods based on managing personal behavior or interactions between people and commercial interactions. The recitation of one or more processors of a data processing system does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 10 recites certain method of organizing human activity for similar reasons as claim 1.
Claim 17 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, automatically categorize a plurality of workers of a selected geographical zone into tiers utilizing historical performance data of the plurality of workers, the tiers comprising at least a first tier and a second tier, wherein the geographical zone is selected from a plurality of geographical zones, and wherein the plurality of workers are configured to provide services to a plurality of nodes disposed within the selected geographic zone, and wherein at least one of the nodes comprises a dwelling; determine, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone; determine an expected travel time between each of the nodes; determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services; sequentially selecting individual workers of the selected one of the zones, based on the tiers; and for each of the individual workers, generate a schedule, wherein generating the schedule includes assigning a series of the nodes in the selected geographical zone to fill an available span of time associated with the worker, based on the expected durations of service for the series of nodes, the expected and travel times between each of the nodes, and based on the determined availability of the dwelling constitutes methods based on managing personal behavior or interactions between people and commercial interactions. The recitation of a system comprising processing logic does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea.

Step 2A – Prong Two: The judicial exception is not integrated into a practical application. 

Claim 1 recites processors of a data processing system at a high-level of generality such that it amounts to no more than general computer components used as tools to apply the instructions of the judicial exception; see MPEP 2106.05(f). Additionally, claim 1 recites utilizing a linear regression model to determine the expected duration of service for each of the nodes in the first group; and utilizing a gradient boosted trees model to determine the expected duration of service for each of the nodes in the second group. The general use of a machine learning techniques do not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, the machine learning techniques disclosed in the claims are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea.  The data processing system comprising a plurality of instructions stored in memory and executable by one or more processors recited in claim 10 also amounts to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claim 10 do not integrate the abstract idea into practical application for similar reasons as claim 1.
Claim 17 recites data communicated by an electronic lock installed on a door of the dwelling, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 17 recites a system comprising processing logic and electronic lock at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 17 is directed to an abstract idea. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including data processing system comprising a memory and one or more processors and the system comprising processing logic and an electronic lock amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least PG-Pub Specification [0040]; [0133]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

§ 101 Analysis of the dependent claims.
Regarding the dependent claims, dependent claim 16 recites transmitting the schedule to a mobile digital device associated with the worker and claims 21 and 22 recite data communicated  by an electronic lock, which are limitations considered to be an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 16 recites a mobile digital device and claims 21 and 22 recite an electronic lock at a high-level of generality, such that they amounts to no more than a general computer component used as tools; MPEP 2106.05(f). Additionally, Claims 2-9, 11-14 and 18-22 recite steps that further narrow the abstract idea.  Therefore claims 2-9, 11-14 and 18-22 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], and further in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown].

Referring to Claim 1, Bartholomew teaches: 
A method, implemented in a data processing system, the method comprising:
utilizing one or more processors of a data processing system, automatically categorizing a plurality of workers of a selected geographical zone into tiers comprising at least a first tier and a second tier (Bartholomew, [0046]), “… coverage assignments is associate job group (primary, secondary, or scheduled)”; (Bartholomew, [0034]), “static employee information (i.e. name, job group, employee id number, etc.)” Examiner considers the job groups to be tiers; (Bartholomew, [0029]), 
wherein the geographical zone is selected from a plurality of geographical zones, and wherein the plurality of workers are configured to provide services to a plurality of nodes disposed within the selected geographic zone (Bartholomew, [0031]), “staffing for a plurality of coverage areas within the store as well as status of completion and assignment of tasks for such coverage areas… automatically through then inventive system assign coverage areas and/or tasks to specific employees of the store for specific time periods in which staffing and/or completion of tasks are required”; and 
utilizing the one or more processors (Bartholomew, [0027]; [0029]): 
sequentially selecting individual workers of the selected one of the zones, based on the tiers, (Bartholomew, [0046]), “the data that could affect the coverage assignments is associate job group (primary, secondary, or scheduled), shift information, coverage area required coverage times, and coverage area preference modifications”; (Bartholomew, [0037]), “the coverage area assignment mechanism identifies tasks that are scheduled to be initiated and/or completed during a specific coverage area assignment… the coverage area assignment mechanism automatically assigns an associate to a task that is required during the time period in which the employee is assigned to the coverage area”; (Bartholomew, [0034]); and 
for each of the individual workers generating a schedule, wherein generating the schedule includes assigning a series of the nodes in the selected geographical zone to fill an available span of time associated with the worker, based on the expected durations of service for the series of nodes and travel times between each of the nodes (Bartholomew, [0031]), “inventive system assign coverage areas and/or tasks to specific employees of the store for specific time periods in which staffing and/or completion of tasks are required”; (Bartholomew, [0039]), “managers may view an employee record showing a chronological listing of coverage area and/or task assignments for each individual employee. Employees may access coverage schedule database via client terminals 50 to review their own chronological schedule of coverage area and/or task assignments. Employees may also utilize terminals 50 to acknowledge start, stop and/or completion of any tasks that require an employee's acknowledgement and track task status in the task database”.
Bartholomew teaches assigning employees to coverage areas and/or tasks that reduces the amount of time and/or labor required (see par. 0004), but Bartholomew does not explicitly teach:  
categorizing workers of a selected geographical zone into tiers utilizing historical performance data of the plurality of workers; 
determining, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone, wherein determining the expected duration of service for each of the nodes includes: 
(a) categorizing each node into a first group or a second group based on a size of the node; 
(b) utilizing a linear regression model to determine the expected duration of service for each of the nodes in the first group; and 
(c) utilizing a gradient boosted trees model to determine the expected duration of service for each of the nodes in the second group; and 
determining an expected travel time between each of the nodes. 

However Brown teaches: 
categorizing workers of a selected geographical zone into tiers utilizing historical performance data of the plurality of workers (Brown, [0101]), “the attribute defining component 312 can also determine and associate resource attributes with the healthcare tasks that identify or indicate requirements for resources to be used for the tasks, including requirements for healthcare workers authorized to perform the tasks (e.g., determined using the healthcare worker information 204)”; (Brown, [0060]), “task scheduling and resource assignment information 126 can identify known healthcare task to be performed at a current point in time and/or over a defined upcoming timeframe, and include information identifying a timing for performance of the respective tasks, a location for performance of the respective tasks, the specific healthcare worker or group of healthcare workers assigned to the task… tasks grouped by a defined grouping criterion, such as by operating entity, by location, by patient, by healthcare worker, by timeframe, etc. The task scheduling and resource assignment information 126 can further be provided to the task management administrators and/or the healthcare workers directly to facilitate performing the healthcare tasks in accordance with the prescribed optimal scheduling and resource assignment scheme …”; (Brown, [0067]), “the healthcare worker information 204 can further include task capability information that identifies (e.g., by task identifier) or indicates discrete healthcare tasks (or groups of tasks) the healthcare worker is capable of and/or qualified to perform. With these embodiments, various healthcare workers can be capable of performing and/or qualified to perform a variety of different healthcare tasks in the healthcare system. These different healthcare tasks can include those that traditionally fall under their job title and/or that are their primary tasks in the system given their defined role in the system, as well as various alternative or secondary healthcare tasks that may not be traditionally performed by their job title/description”; (Brown, [0129]-[0130]); 
determining, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone (Brown, [0125]), “…. The idle time component 516 can also employ one or more machine learning techniques to learn and forecast information regarding available idle time, and/or underutilized time of certain healthcare workers based on analysis of historical activity data, travel data, tracked task performance data and the like under different operating contexts/conditions (e.g., regarding scheduling and task load) for the healthcare worker or similar healthcare workers (e.g., with similar job titles, skill levels, location etc.) and different operating conditions/contexts of the healthcare system. In some implementations, these machine learning techniques can involve forecasting upcoming demand and expected time in which the healthcare worker will have to perform a supplementary task given the forecasted demand…”; (Brown, [0053]), “… timing of imitation of tasks and status of progression through the tasks (e.g., to facilitate determining expected time of completion of the tasks), and the like. In some implementations, the resource assessment module 110 can also forecast estimated timing of completion of task that are in-progress (e.g., using one or more machine learning techniques). The resource assessment module 114 can further evaluate scheduling information to determine information regarding amount of time certain workers have available between scheduled task, taking into account locations of the scheduled task, mode of travel between different locations, and expected amounts of time the scheduled task take to complete (e.g., using one or more machine learning techniques)…”, 
wherein determining the expected duration of service for each of the nodes includes: 
(a) categorizing each node into a first group or a second group based on a size of the node (Brown, [0098]), “the timing attributes can include information indicating whether the time constraint associated with the task is fixed of flexible. For example, a low priority task scheduled for completion by the end of the day may be classified as flexible, indicating that it can be pushed to the next day without resulting in significant complications or losses. On the other hand, a scheduled appointment for a high priority procedure at specific point in time may be classified as fixed, indicating that the procedure cannot be rescheduled or moved”; (Brown, [0048]), “the task assessment module 110 can determine and associate attribute information with each task that identifies a defined type or classification of the task (e.g., determined based on predefined task classification/type coding system)”; (Brown, [0106]); 
(b) utilizing a linear regression model to determine the expected duration of service for each of the nodes in the first group (Brown, [0107]), “the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process…. task assessment machine learning component 318 can include usage of… linear regression algorithms… providing different patterns of independence can be employed. Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority”; (Brown, [0106]); and 
(c) utilizing a gradient boosted trees model to determine the expected duration of service for each of the nodes in the second group (Brown, [0107]), “the task assessment machine learning component 318 can employ various types of machine learning techniques for learning explicitly or implicitly how segment care plan information into discrete tasks, how to group tasks, and/or how to order tasks via an automatic classification system and process…. task assessment machine learning component 318 can include usage of… gradient boosting algorithms… Learning as used herein also is inclusive of statistical regression that is utilized to develop models of priority”; (Brown, [0106]); and 
determining an expected travel time between each of the nodes (Brown, [0144]), “…the timeslot can include a timeslot or time segment classified as idle time (e.g., when the healthcare worker is traveling, waiting for lab results, between tasks, eating lunch, etc.). In some implementations in which the timeslot comprises a traveling timeslot over which the healthcare worker will travel from a first location to a second location, the supplemental task component 712 can determine the supplemental task based on a mode the travel…”; (Brown, [0053]), “Consistent with this disclosure, expected delivery efficiency generator 406 may generate percentiles for region and sub-regions based on three months of historical data or less. Other time ranges for using historical data are possible as well… a "valid" delivery period may require that the period be greater than or equal to 15 minutes. In other aspects, a "valid" delivery period may also require that a time gap between any two consecutive deliveries as less than 30 minutes…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assignments in Bartholomew to include the categories and time limitations as taught by Brown. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of optimizing resource utilization across an integrated system using a machine learning framework (see Brown par. 0002).

Referring to Claim 2, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew teaches assigning employees to coverage areas and/or tasks that reduces the amount of time and/or labor required (see par. 0004), but Bartholomew does not explicitly teach:  
wherein generating the schedule for each of the individual workers comprises minimizing a cost function based on the travel times between the nodes.

However Brown teaches: 
wherein generating the schedule for each of the individual workers comprises minimizing a cost function based on the travel times between the nodes (Brown, [0059]), “the task scheduling and resource assignment optimization module 118 can evaluate information for an entire operating environment… to determine how to schedule performance of the tasks with respect to time and location and how to assign resources (e.g., workers) to the tasks to ensure the tasks are performed in the most efficient and effective (e.g., in terms of achieve quality of care, in terms of minimizing costs, in terms of maximizing revenue, and the like)… The optimal task scheduling and resource assignment scheme for an integrated healthcare system can also consider geographic factors/constraints involving operating entities at various disparate locations, which can further influence where services are scheduled, and timing of scheduling based on travel time, traffic, and the like… optimization model can be configured to determine a task scheduling and resource assignment scheme that focuses more heavily on minimizing delays between performance of healthcare tasks”
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assignments in Bartholomew to include the cost limitation as taught by Brown. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to include the results of efficient and effective utilization of available system resources (see Brown par. 0034).

Referring to Claim 3, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew further teaches: 
further comprising:
for each schedule, removing the series of assigned nodes from a pool of potential nodes for subsequent workers (Bartholomew, [0038]), “The employee restrictions database 25 includes information on any limitations that are associated with an employee's ability to perform certain tasks. In one embodiment, the restrictions database 25 includes an employee name and or identification number, task identifier and a Yes/No option for a list of multiple restrictions… if the coverage area assignment mechanism automatically assigns tasks, the rules engine will not allow the coverage area assignment mechanism to assign a task to an employee that is restricted from that task”; and 
wherein, for each of the selected workers, assigning the series of nodes includes analyzing all then-possible combinations of nodes (Bartholomew, [0038]), “if the coverage area assignment mechanism automatically assigns tasks, the rules engine will not allow the coverage area assignment mechanism to assign a task to an employee that is restricted from that task”; (Bartholomew, [0035]; [0039]; [0041]).

Referring to Claim 9, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew further teaches: 
wherein the available span of time associated with the worker is a shift being worked by the worker on a selected day, and the schedule is a shift schedule (Bartholomew, [0034]), “a master schedule is generated by schedule management system 60… dynamic information such as shift start and stop times assigned to the employee during the defined time period to which the schedule relates (e.g. 1 week of store operation, 2 weeks, etc.), and break start and stop times or general time periods in which breaks should be taken during each shift”; (Bartholomew, [0031]), “The system also allows for employees to quickly and easily determine what coverage areas they are assigned to at specific times and/or tasks they are required to complete along with any updates/modifications to such assignment information that may occur throughout a workday or other defined time period”; (Bartholomew, [0046]).

Referring to Claim 10, Bartholomew teaches: 
A data processing system for scheduling workers with respect to a number of nodes, the data processing system comprising:
a memory (Bartholomew, [0030]);
one or more processors (Bartholomew, [0029]-[0030]);
a plurality of instructions stored in the memory and executable by the one or more processors to (Bartholomew, [0030]):
Claim 10 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 15 disclose substantially the same subject matter as Claim 9, and is rejected using the same rationale as previously set forth.



Referring to Claim 16, the combination of Bartholomew in view of Brown teaches the data processing system of claim 10. Bartholomew further teaches: 
wherein the instructions are further executable by the one or more processors to transmit the schedule to a mobile digital device associated with the worker (Bartholomew, [0031]), “The system also allows for employees to quickly and easily determine what coverage areas they are assigned to at specific times and/or tasks they are required to complete along with any updates/modifications to such assignment information that may occur throughout a workday or other defined time period. In an exemplary embodiment, this benefit is accomplished through a wireless data server network that is electronically connected to the server/CPU and to a plurality of… handheld devices 50 available for usage by one or more employees. In some embodiments of handheld wireless devices 50 used by employees, the devices are devices owned by the store and/or directly connected to the network. In other embodiments of handheld wireless devices 50 used by employees… the devices may be devices owned personally by the employees… such as a smart phone”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Zhang et al., U.S. Publication no. 2017/0046644 [hereinafter Zhang].

Referring to Claim 4, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew teaches staffing a plurality of coverage areas (see par. 0031), but Bartholomew does not explicitly teach:  
further comprising:
automatically partitioning the plurality of nodes to generate the plurality of geographical zones, based on a maximum node-to-node travel distance within each of the geographical zones.

However Zhang teaches: 
further comprising:
automatically partitioning the plurality of nodes to generate the plurality of geographical zones, based on a maximum node-to-node travel distance within each of the geographical zones (Zhang, [0085]), “based on the latitude and longitude of all the orders in the locus, the latitude and longitude of the locus center may be calculated using mean value. After obtaining latitude and longitude of the locus center, the distance between the latitude and longitude of the locus center and latitude and longitude of each order in the locus may be calculated, and the maximum value of the distance maybe taken as the radius of the region. The number of orders in the region is the total number of all the orders in the locus…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage areas in Bartholomew to include the travel limitation as taught by Davis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of defining an order region (see Zhang par. 0073).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Pennisi, Jr., U.S. Patent No. 7,243,074 [hereinafter Pennisi]. 

Referring to Claim 5, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew teaches staffing a plurality of coverage areas (see par. 0031), but Bartholomew does not explicitly teach:  
further comprising:
automatically partitioning the plurality of nodes to generate the plurality of geographical zones, based on a maximum number of nodes per zone.

However Pennisi teaches: 
further comprising:
automatically partitioning the plurality of nodes to generate the plurality of geographical zones, based on a maximum number of nodes per zone (Pennisi, [col. 4, ln. 54-67]-[col. 5, ln. 1-19]), “A delivery agent capacity matrix defines the delivery capacity and schedule for a defined delivery area to be served by delivery agent 212…The delivery area is identified as at least one zone in a market in this specification… A zone is the broadest geographical area of a delivery agent's territory and comprises a zip group, the zip group comprising at least one zip code. Within the territory of delivery agent 212 there is at least one zone… For each zip group within a zone, the delivery agent designates a maximum number of delivery slots for each delivery day, called the zone maximum, each delivery slot representing the respective delivery agent's delivery capacity for the day…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area in Bartholomew to include the zone limitation as taught by Pennisi. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of capacity tracking (see Pennisi col. 1, ln. 18).



Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Volkov et al., U.S. Publication No. 2017/0185944 [hereinafter Volkov]. 

Referring to Claim 6, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew teaches preferred employees for coverage areas (see par. 0035; 0043), but Bartholomew does not explicitly teach: 
wherein categorizing the workers of the selected one of the zones into tiers is based on a comparison between the expected durations of service and known durations of service associated with each worker.

However Volkov teaches: 
wherein categorizing the workers of the selected one of the zones into tiers is based on a comparison between the expected durations of service and known durations of service associated with each worker (Volkov, [0271]), “The global worker guilds use accuracy-based features across all historical tasks and workers to identify clusters of workers with similar performance-based characteristics”; (Volkov, [0055]-[0056]), “Question-level Average response time (ART)--the ART for this question over all workers…Worker ART comparison--if the ART for this question is > the worker ART”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage areas in Bartholomew to include the categorizing limitation as taught by Volkov. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of improving worker pool and efficiency (see Volkov par. 0261).

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], in view of Volkov et al., U.S. Publication No. 2017/0185944 [hereinafter Volkov], and further in view of Everingham et al., U.S. Patent No. 8,126,133 [hereinafter Everingham].

Referring to Claim 7, the combination of Bartholomew in view of Brown in view of Volkov teaches the method of claim 6. Bartholomew further teaches: 
wherein workers are automatically selected from the first tier before the second tier (Bartholomew, [0043]), “coverage area assignment mechanism continues assigning employees to coverage areas for overlapping time periods until the coverage area requirements are fully met. In the event all coverage area requirements are not met by employees that are preferred for the coverage area assignment, the coverage area assignment mechanism will advance the process to assign eligible employees to the coverage area that are not identified as preferred for that assignment”.
Bartholomew teaches eligible employees (see par. 0043), however Bartholomew does not explicitly teach: 
new workers are categorized into the second tier. 
However Everingham teaches:
new workers are categorized into the second tier (Everingham, [col. 5, ln. 17-26]), “In normal operation, most calls may be routed to the most-qualified (i.e., highest ranked) agents in a pool. A lower or bottom portion of agents in the pool may be grouped with new agents, and some number or percentage of calls may be distributed among them. This scheme helps ensure that a new agent is able to move up in the agent rankings and earn a chance to receive more calls”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the eligible employees in Bartholomew to include the employee ranking as taught by Everingham. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of generating rankings within a pool and/or across pools (see Everingham col. 3, ln. 50-51).

Referring to Claim 8, the combination of Bartholomew in view of Brown in view of Volkov in view of Everingham teaches the method of claim 7. Bartholomew further teaches: 
wherein the tiers further include a third tier, and, as the nodes are assigned, the workers of the first and second tiers are exhausted before selecting any worker from the third tier (Bartholomew, [0043]), “In the event that the coverage area assignment mechanism is unable to fully meet all coverage area requirements with such other eligible employees, the mechanism 30 will generate a notification alert via the manager terminal informing the manager that the requirement must be manually addressed” Examiner considers the manually selection to be a third tier.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], and further in view of Willis et al., U.S. Patent No. 2018/0177319 [hereinafter Willis]. 
	
Referring to Claim 17, Bartholomew teaches: 
A system for scheduling a plurality of workers with respect to a plurality of locations (Bartholomew, [0029]-[0030]), the system comprising processing logic configured to:
automatically categorize a plurality of workers of a selected geographical zone into tiers, the tiers comprising at least a first tier and a second tier (Bartholomew, [0046]), “… coverage assignments is associate job group (primary, secondary, or scheduled)”; (Bartholomew, [0034]), “static employee information (i.e. name, job group, employee id number, etc.)” Examiner considers the job groups to be tiers; (Bartholomew, [0029]), 
wherein the geographical zone is selected from a plurality of geographical zones, and wherein the plurality of workers are configured to provide services to a plurality of nodes disposed within the selected geographic zone (Bartholomew, [0031]), “staffing for a plurality of coverage areas within the store as well as status of completion and assignment of tasks for such coverage areas… automatically through then inventive system assign coverage areas and/or tasks to specific employees of the store for specific time periods in which staffing and/or completion of tasks are required”; 
sequentially selecting individual workers of the selected one of the zones, based on the tiers (Bartholomew, [0046]), “the data that could affect the coverage assignments is associate job group (primary, secondary, or scheduled), shift information, coverage area required coverage times, and coverage area preference modifications”; (Bartholomew, [0037]), “the coverage area assignment mechanism identifies tasks that are scheduled to be initiated and/or completed during a specific coverage area assignment… the coverage area assignment mechanism automatically assigns an associate to a task that is required during the time period in which the employee is assigned to the coverage area”; (Bartholomew, [0034]);
for each of the individual workers, generate a schedule, wherein generating the schedule includes assigning a series of the nodes in the selected geographical zone to fill an available span of time associated with the worker, based on the expected durations of service for the series of nodes, the expected and travel times between each of the nodes ().
Bartholomew teaches assigning employees to coverage areas and/or tasks that reduces the amount of time and/or labor required (see par. 0004), but Bartholomew does not explicitly teach:  
categorize a plurality of workers of a selected geographical zone utilizing historical performance data of the plurality of workers
wherein at least one of the nodes comprises a dwelling;
determine, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone;
determine an expected travel time between each of the nodes;
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services;
generate a schedule, wherein generating the schedule includes assigning a series of the nodes in the selected geographical zone to fill an available span of time associated with the worker based on the determined availability of the dwelling.

However Brown teaches: 
categorize a plurality of workers of a selected geographical zone utilizing historical performance data of the plurality of workers (Brown, [0101]), “the attribute defining component 312 can also determine and associate resource attributes with the healthcare tasks that identify or indicate requirements for resources to be used for the tasks, including requirements for healthcare workers authorized to perform the tasks (e.g., determined using the healthcare worker information 204)”; (Brown, [0060]), “task scheduling and resource assignment information 126 can identify known healthcare task to be performed at a current point in time and/or over a defined upcoming timeframe, and include information identifying a timing for performance of the respective tasks, a location for performance of the respective tasks, the specific healthcare worker or group of healthcare workers assigned to the task… tasks grouped by a defined grouping criterion, such as by operating entity, by location, by patient, by healthcare worker, by timeframe, etc. The task scheduling and resource assignment information 126 can further be provided to the task management administrators and/or the healthcare workers directly to facilitate performing the healthcare tasks in accordance with the prescribed optimal scheduling and resource assignment scheme …”; (Brown, [0067]), “the healthcare worker information 204 can further include task capability information that identifies (e.g., by task identifier) or indicates discrete healthcare tasks (or groups of tasks) the healthcare worker is capable of and/or qualified to perform. With these embodiments, various healthcare workers can be capable of performing and/or qualified to perform a variety of different healthcare tasks in the healthcare system. These different healthcare tasks can include those that traditionally fall under their job title and/or that are their primary tasks in the system given their defined role in the system, as well as various alternative or secondary healthcare tasks that may not be traditionally performed by their job title/description”; (Brown, [0129]-[0130])
wherein at least one of the nodes comprises a dwelling (Brown, [0031]), “enable an integrated delivery system using a team-based approach to deliver healthcare services to patients across various patient care settings (e.g., inpatient, outpatient, home…”; (Brown, [0085]), “in-home patient care”;  
determine, using historical service data, an expected duration of service for each of the nodes in the selected geographical zone (Brown, [0125]), “…. The idle time component 516 can also employ one or more machine learning techniques to learn and forecast information regarding available idle time, and/or underutilized time of certain healthcare workers based on analysis of historical activity data, travel data, tracked task performance data and the like under different operating contexts/conditions (e.g., regarding scheduling and task load) for the healthcare worker or similar healthcare workers (e.g., with similar job titles, skill levels, location etc.) and different operating conditions/contexts of the healthcare system. In some implementations, these machine learning techniques can involve forecasting upcoming demand and expected time in which the healthcare worker will have to perform a supplementary task given the forecasted demand…”; (Brown, [0053]), “… timing of imitation of tasks and status of progression through the tasks (e.g., to facilitate determining expected time of completion of the tasks), and the like. In some implementations, the resource assessment module 110 can also forecast estimated timing of completion of task that are in-progress (e.g., using one or more machine learning techniques). The resource assessment module 114 can further evaluate scheduling information to determine information regarding amount of time certain workers have available between scheduled task, taking into account locations of the scheduled task, mode of travel between different locations, and expected amounts of time the scheduled task take to complete (e.g., using one or more machine learning techniques)…”; and
determine an expected travel time between each of the nodes (Brown, [0144]), “…the timeslot can include a timeslot or time segment classified as idle time (e.g., when the healthcare worker is traveling, waiting for lab results, between tasks, eating lunch, etc.). In some implementations in which the timeslot comprises a traveling timeslot over which the healthcare worker will travel from a first location to a second location, the supplemental task component 712 can determine the supplemental task based on a mode the travel…”; (Brown, [0053]), “Consistent with this disclosure, expected delivery efficiency generator 406 may generate percentiles for region and sub-regions based on three months of historical data or less. Other time ranges for using historical data are possible as well… a "valid" delivery period may require that the period be greater than or equal to 15 minutes. In other aspects, a "valid" delivery period may also require that a time gap between any two consecutive deliveries as less than 30 minutes…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assignments in Bartholomew to include the categories and time limitations as taught by Brown. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of optimizing resource utilization across an integrated system using a machine learning framework (see Brown par. 0002).
Bartholomew teaches staffing a plurality of coverage areas and tasks to specific tasks (see par. 0031), but Bartholomew does not explicitly teach:  
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services; and 
generate a schedule, wherein generating the schedule is based on the determined availability of the dwelling.

However Willis teaches: 
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services (Willis, Fig. 1, [0073]), “FIG. 1, it may be appreciated that SBPA 100 is intended to securely receive packages 106 on behalf of a recipient… embodiments of BPA 100 are typically installed at homes, dwellings, premises—e.g., premises 142… each having a corresponding instance of SBPA 100, and more specifically lock box housings 102A, 102B, and 102C accordingly”; (Willis, [0086]), “When the processor 120 determines that there is an appropriate correlation between the Package Attribute(s) 134 and the Defined Characteristic(s) 136…the processor 120 directs the operation of the electronic lock 110 so that the package 106 may be received”; (Willis, [0099]-[0100]); and 
generate a schedule, wherein generating the schedule is based on the determined availability of the dwelling (Willis, [0107]), “establishing a schedule of delivery 132 including at least one Defined Characteristic 138 for the operation of the electronic lock 110”; (Willis, [0057]; [0059]; [0089]; [0099]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area and tasks in Bartholomew to include the node limitations as taught by Willis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of safe and secure receipt of delivery items (see Willis par. 0001).

Claim 18 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al., U.S. Publication No. 2015/0356496 [hereinafter Bartholomew], in view of Brown et al., U.S. Publication No. 2020/0411170 [hereinafter Brown], in view of Willis et al., U.S. Patent No. 2018/0177319 [hereinafter Willis],  and further in view of Davis et al., U.S. Publication No. 2021/0074092 [hereinafter Davis]. 

Referring to Claim 21, the combination of Bartholomew in view of Brown teaches the method of claim 1. Bartholomew teaches staffing a plurality of coverage areas and tasks to specific tasks (see par. 0031), but Bartholomew does not explicitly teach:  
wherein at least one of the plurality of nodes comprises a dwelling; and 
wherein assigning the series of the nodes in the selected geographical zone includes determining an availability of the dwelling for assignment based on data communicated by an electronic lock installed on a door of the dwelling.

However Brown teaches: 
wherein at least one of the plurality of nodes comprises a dwelling Brown, [0031]), “enable an integrated delivery system using a team-based approach to deliver healthcare services to patients across various patient care settings (e.g., inpatient, outpatient, home…”; (Brown, [0085]), “in-home patient care”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the assignments in Bartholomew to include the node limitation as taught by Brown. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of delivering services across an integrated system (see Brown par. 0002).
Bartholomew teaches staffing a plurality of coverage areas and tasks to specific tasks (see par. 0031) Brown teaches delivering services at home (see par. 0031), but the combination of Bartholomew in view of Brown does not explicitly teach:  
wherein assigning the series of the nodes in the selected geographical zone includes determining an availability of the dwelling for assignment based on data communicated by an electronic lock installed on a door of the dwelling.

However Willis teaches: 
wherein assigning the series of the nodes in the selected geographical zone includes determining an availability of the dwelling for assignment based on data communicated by an electronic lock (Willis, [0089]), “the scheduler 130 may also be structured and arranged to review the shipping records as provided by a remote shipping entity 162, as shipping entities commonly provide websites or API's providing shipping details for packages 106 in route to recipients… Varying embodiments of SBPA 100 can accept packages 106 having an appropriate Package Attribute 142 corresponding to a Defined Characteristic 136 as determined by the scheduler 130 reviewing the records of any one of these shipping entities, without requiring any change on the part of the shipping entity”; (Willis, [0107]), “establishing a schedule of delivery 132 including at least one Defined Characteristic 138 for the operation of the electronic lock 110”; (Willis, Fig. 1, [0073]); (Willis, [0057]; [0059]; [0089]; [0099]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area and tasks in Bartholomew to include the node limitations as taught by Willis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of safe and secure receipt of delivery items (see Willis par. 0001).
Bartholomew teaches coverage area assignments (see par. 0018) and Willis teaches dwelling availability and electronic locks (see par. 0089; 0100), but the combination of Bartholomew in view of Brown in view of Willis does not explicitly teach:
an electronic lock installed on a door of the dwelling.
However Davis teaches: 
an electronic lock installed on a door of the dwelling (Davis, [0022]), “Access control system 100 may facilitate the selective granting of access to resources such as secured property 10. Access may be granted, for instance, to permit a user 150 to access items or perform a service inside secured facility 20. In accordance with some embodiments, electronic lock 110 can secure a gate 30 that facilitates user movement across fence 40 for access to the secured property. Additional locking devices can be implemented as desired in access control system 100, for example to secure an access point (e.g. door) of facility 20 whereby user 150 can initiate an unlocking event at each of a plurality of locking devices in order to gain access to the desired resource”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area and tasks in Bartholomew to include the lock limitation as taught by Davis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of granting resources access to a secured property (see Davis par. 0022).

Referring to Claim 22, the combination of Bartholomew in view of Brown teaches the method of claim 10. Bartholomew teaches staffing a plurality of coverage areas and tasks to specific tasks (see par. 0031), but Bartholomew does not explicitly teach:  
wherein at least one of the plurality of nodes comprises a dwelling and the instructions are further executable by the one or more processors to: 
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services; and 
wherein assigning the series of nodes in the selected geographical area is based on the determined availability of the dwelling.

However Willis teaches: 
wherein assigning the series of nodes in the selected geographical area is based on the determined availability of the dwelling (Willis, [0089]), “the scheduler 130 may also be structured and arranged to review the shipping records as provided by a remote shipping entity 162, as shipping entities commonly provide websites or API's providing shipping details for packages 106 in route to recipients… Varying embodiments of SBPA 100 can accept packages 106 having an appropriate Package Attribute 142 corresponding to a Defined Characteristic 136 as determined by the scheduler 130 reviewing the records of any one of these shipping entities, without requiring any change on the part of the shipping entity”; (Willis, [0107]), “establishing a schedule of delivery 132 including at least one Defined Characteristic 138 for the operation of the electronic lock 110”; (Willis, Fig. 1, [0073]); (Willis, [0057]; [0059]; [0089]; [0099]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area and tasks in Bartholomew to include the node limitations as taught by Willis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of safe and secure receipt of delivery items (see Willis par. 0001).
Bartholomew teaches coverage area assignments (see par. 0018) and Willis teaches dwelling availability and electronic locks (see par. 0089; 0100), but the combination of Bartholomew in view of Brown in view of Willis does not explicitly teach:
wherein at least one of the plurality of nodes comprises a dwelling and the instructions are further executable by the one or more processors to:
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services.

However Davis teaches: 
wherein at least one of the plurality of nodes comprises a dwelling and the instructions are further executable by the one or more processors to:
determine, based on data communicated by an electronic lock installed on a door of the dwelling, an availability of the dwelling to receive the services (Davis, [0022]), “Access control system 100 may facilitate the selective granting of access to resources such as secured property 10. Access may be granted, for instance, to permit a user 150 to access items or perform a service inside secured facility 20. In accordance with some embodiments, electronic lock 110 can secure a gate 30 that facilitates user movement across fence 40 for access to the secured property. Additional locking devices can be implemented as desired in access control system 100, for example to secure an access point (e.g. door) of facility 20 whereby user 150 can initiate an unlocking event at each of a plurality of locking devices in order to gain access to the desired resource”; (Davis, [0080]), “AVE 300 may process user identifier 152 and associated scheduled access permissions to determine that the particular user of electronic key 120 is indeed authorized to access the communicably coupled lock 110 at the time of the access attempt (i.e. time of engagement)”; (Davis, [0076]; [0092]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the coverage area and tasks in Bartholomew to include the dwelling limitations as taught by Davis. The motivation for doing this would have been to improve the method of assigning employees to coverage areas and/or tasks associated with those coverage areas in Bartholomew (see par. 0001) to efficiently include the results of granting resources access to a secured property (see Davis par. 0022). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Deveaux et al. (US 20210090156 A1) – Boutique assistant selecting the items from their locations. Once the item(s) have been selected, the boutique assistant then proceeds to place the selected items in the private changing room location. It is to be appreciated that the boutique assistant will be allowed access to the changing room in order to place the items in the room. The lock may only be configured to engage once items have been placed in the changing room. Such a configuration may be enabled by the boutique assistant enabling the locking mechanism once they have left the changing room. In further embodiments, the changing room may be configured to detect that items have been brought into the changing room in accordance with embodiments discussed above, and upon detection, may engage the lock the next time that the changing room door is closed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624